                                              UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF MICHIGAN (Detroit)

                         In re:                                            Chapter 13 No. 18-55881-pjs
                         Mary A. Krutsch
                                           Debtor.                         Hon. Phillip J. Shefferly
                         ______________________________/

                                                  OBJECTIONS TO CONFIRMATION


                                NOW COMES Deutsche Bank National Trust Company, as Trustee for Ameriquest

                         Mortgage Securities Inc., Asset-Backed Pass-Through Certificates, Series 2004-R11, by

                         and through its attorneys, Trott Law, P.C., and hereby Objects to Confirmation as follows:

                                1. That Creditor is a holder of a mortgage on real property owned by the debtor(s)

                         and located at 1702 W Washington Ave, Jackson, MI 49203-1439;

                                2. That the mortgage is in material default pursuant to the Creditor's records.

                                3. That the Debtor's Plan of Reorganization proposes to pay Creditor a regular

                         monthly payment of $530.00 and a pre-petition arrearage of $10,000.00 at the rate of

                         $217.39 per month over 46 months;

                                4. That according to Creditor's records, Creditor must receive the regular monthly

                         payment of $485.60 plus a pre-petition arrearage of approximately $15,560.68 at the rate

                         of at least $432.24 per month in order for the arrearage to be cured within a reasonable

                         length of time, 36 months;
   TROTT LAW, P.C.
 31440 NORTHWESTERN             5. That the Debtor's proposed Plan of Reorganization understates the pre-petition
         HWY
       STE. 145
FARMINGTON HILLS, MI     arrearage and the monthly payment on the pre-petition arrearage;
      48334-5422
  PHONE 248.642.2515
FACSIMILE 248.642.3628          6. That the Debtor's Plan of Reorganization proposes an unreasonable length of

                         time to cure the pre-petition arrearage, 46 months;

                                7. That the debtor's proposed Plan of Reorganization is underfunded;




               18-55881-pjs      Doc 26     Filed 12/31/18     Entered 12/31/18 10:27:04        Page 1 of 2
                                WHEREFORE, Creditor prays that Confirmation be denied.

                                                                      Respectfully Submitted,
                                                                      Trott Law, P.C.

                         Dated: December 28, 2018



                                                                      /S/ Rose Merithew (P73319)
                                                                      Attorney for Deutsche Bank National
                                                                      Trust Company, as Trustee for
                                                                      Ameriquest Mortgage Securities Inc.,
                                                                      Asset-Backed Pass-Through
                                                                      Certificates, Series 2004-R11
                                                                      31440 Northwestern Hwy Ste. 145
                                                                      Farmington Hills, MI 48334-5422
                                                                      248.642.2515
                                                                      Email: EasternECF@trottlaw.com
                         Trott #477409B04




   TROTT LAW, P.C.
 31440 NORTHWESTERN
         HWY
       STE. 145
FARMINGTON HILLS, MI
      48334-5422
  PHONE 248.642.2515
FACSIMILE 248.642.3628




               18-55881-pjs       Doc 26    Filed 12/31/18   Entered 12/31/18 10:27:04   Page 2 of 2
